Per Curiam.
This was an action for divorce. Pending proceedings in the case, the court below from time to time made orders requiring the defendant to pay to the plaintiff several sums of money for alimony and counsel fees. Those orders were made enforcible by executions, but they were never enforced, and the court after it had heard the cause upon the merits decided in favor of the defendant; and on the 22d of January, 1879, ordered “that plaintiff’s prayer for a decree of divorce be denied, and that defendant have judgment for costs.” After the making of this order, on motion of defendant’s counsel all the orders formerly made granting to the plaintiff alimony and counsel fees were vacated and set aside by an order made by the court on December 15, 1879. From this order the plaintiff appeals as from an order made after final judgment. But there is no final judgment: the record only shows an order for judgment; hence the order of December 15, 1879, is not an order after final judgment, and is not appealable. (Schaeffer v. The French Savings & Loan Society, 7 Pac. C. L. J. 155; Lake v. King, 16 Nev. 217.)
Appeal dismissed.